In an action by the beneficiary of two volunteer fire company blanket accident policies, to recover thereunder the amount payable for the death of the insured solely through external, violent and accidental means, the plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered November 10, 1960 after a jury trial, which, upon defendants’ motion, dismissed the complaint at the end of the plaintiff’s ease, for failure of proof. Judgment affirmed, without costs. No opinion. (See Staab v. Glens Falls Ind. Co., 17 A D 2d 957.) Ughetta, Acting P. J., Christ, Hill and Rabin, JJ., concur;